Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 14, 2015

                                      No. 04-15-00434-CV

                                 IN THE INTEREST OF S.L.,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 04-0152-CV
                           Honorable Gary L. Steel, Judge Presiding


                                         ORDER

        On July 13, 2015, Appellant Sally Leeson filed a notice of appeal in the trial court. See
TEX. R. APP. P. 25.1(a). The next day, the clerk of this court notified Appellant in writing that
our records do not show that the $195.00 or $10.00 filing fees have been paid. Further, our
records do not show that Appellant is excused by statute or rule from paying the filing fees. See
id. R. 5 (requiring fees in civil cases); id. R. 20.1 (waiving fees if indigence established). The
clerk’s July 14, 2015 letter warned Appellant if the filing fees were not paid by July 30, 2015,
the appeal could be stricken by the court. To date, this court has not received payment or an
affidavit of indigence. See id. R. 20.1(c)(1).
       The clerk’s letter also advised Appellant that the docketing statement must be filed with
this court by July 30, 2015. See id. R. 32.1; 4TH TEX. APP. (SAN ANTONIO) LOC. R. 5.2,
available at http://www.txcourts.gov/4thcoa/practice-before-the-court/local-rules.aspx. To date,
no docketing statement has been filed. Appellant must file a docketing statement within TEN
DAYS of the date of this order.
       We ORDER Appellant Sally Leeson to show cause in writing within FIFTEEN DAYS of
the date of this order that either (1) the $195.00 and $10.00 filing fees have been paid, or (2)
Appellant is entitled to appeal without paying the filing fees. If Appellant fails to respond within
the time provided, this appeal will be dismissed. See TEX. R. APP. P. 5, 42.3(c); In re W.J.C., No.
04-05-00532-CV, 2005 WL 3477883 (Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem.
op.).
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court